Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 5-9, filed October 26, 2021, with respect to claims 1-2, 4-5, 7-8, 10-11 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-5, 7-8, 10-11 has been withdrawn. 






EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Agent Joseph Su on January 12, 2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
       1.          An inkjet printer that communicates for a process and performs a retry when the communication is not satisfactory, the inkjet printer comprising:
         a processor, configured to:
              acquire a parameter for evaluating a quality of the communication for each process and records the parameter in a storage unit; and
              derive a level of goodness or badness of an installation environment of the inkjet printer as one of two or more levels defined in advance based on at least one parameter recorded in the storage unit,
          wherein the processor acquires, for each process, time taken from the end of a first communication for the process until the end of  a successful or last communication for the process and records the time in the storage unit, and
         the processor compares at least one time recorded in the storage with one or more  reference values, and based on a result of the comparison, selects one of two or more levels defined in advance as the level of goodness or badness of the installation environment.






Claim 4 has been amended as follows:
     4.         The inkjet printer according to claim 1, wherein
           the processor records the parameter for each of a plurality of
installation environments of the inkjet printer;
           the processor derives the level of goodness or badness for
each of the plurality of installation environments; and
           the inkjet printer further includes  a display screen that outputs the level of goodness or badness derived by the processor for each of the plurality of installation environments in a comparable manner.


Claim 5 has been amended as follows:
      5.       The inkjet printer according to claim 2, wherein
            the processor records the parameter for each of a plurality of
installation environments of the inkjet printer;
            the processor derives the level of goodness or badness for
each of the plurality of installation environments; and
            the inkjet printer further includes  a display screen that outputs the level of goodness or badness derived by the processor for each of the plurality of installation environments in a comparable manner.





Allowable Subject Matter

Claims 1-2, 4-5, 7-8, 10-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 

       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20070011312 to Nakamura discloses a printer that communicates for a process (paragraph 33, 38, 108-109; printer 1-2 in communication with PC using wireless for processing print data), the printer comprising:      
  a processor, configured to:
        acquire a parameter for evaluating the quality of the communication for each process (paragraph 33, 38, 83-85, 99; measurement of electric intensity (parameter) of the printer and AP is acquired by the printer 1-2 as a communication quality parameter for sending print data (process) via the AP to the printer). 
Further Nakamura discloses PC deriving a level of goodness or badness of an installation environment of the inkjet printer as one of two or more levels defined in advance based on at least one parameter (paragraph 83, 85, 87, 99, 101, 105; PC 

        US Patent Application Publication Pub. No. US 20170127384 to Shimada discloses an inkjet printer which performs a retry when the communication is not satisfactory (paragraph 20-21, 28, 89, 116, 121; printer 100 is an inkjet printer having CPU 132 that performs retries when it fails to establish connection with the AP (unsatisfactory communication)).


      US Patent Application Publication Pub. No. US 20090195827 to Kimura discloses recording the parameter in a storage unit and the printer comprising processor (paragraph 25; CPU) configured to derive (paragraph 114-117; number of DCL channels that are good is stored (recorded) in RAM; MFP derives DCL good flag (level) based on number of DCL channels that are good).






         In addition to the teachings of the claim 1 as a whole, the closest prior art of record failed to teach or suggest, 
           “wherein the processor acquires, for each process, time taken from the end of a first communication for the process until the end of a successful or last communication for the process and records the time in the storage unit, and 
             the processor compares at least one time recorded in the storage with one or more  reference values, and based on a result of the comparison, selects one of two or more levels defined in advance as the level of goodness or badness of the installation environment”

          Therefore, claims 2, 4-5, 7-8, 10-11 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  











Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

01/13/2022